DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Mashack on 14 October 2021.
The application has been amended as follows: 
Claim 80 is amended as follows:
80. (currently amended) A device for removing a needle cap, the needle cap shielding a needle of an injector system, said device comprising: 
a cover comprising an elongated hollow body having a distal end sized and shaped to at least partially envelop the needle cap; 
said elongated hollow body defining a proximal portion, a distal portion opposite said proximal portion along a longitudinal axis, and a substantially cylindrical passage extending therethrough from said proximal portion to said distal portion, said distal portion including at least one clasp defining a surface extending radially inward and distally, and first and second fasteners located on said proximal portion of said elongated hollow body at circumferentially spaced-apart positions, each of said first and second fasteners defining cantilevered projections; and 
a connector configured to receive said proximal portion of said elongated body, said connector defining an annular wall extending along said longitudinal axis, wherein said first and second fasteners are configured to snap outwards to engage different circumferential portions of said annular wall so as to secure said cover to said connector, 
wherein said elongated hollow body is shaped to hold said at least one clasp overhanging a top sill of said needle cap with said elongated hollow body enveloping a lower portion of said needle cap, and 

Reasons for Allowance
Claims 41-52 and 80 are allowed over prior art.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Holmqvist et al (US 2014/0343503) in view of Ambrose et al (US 4636201), fails to disclose or make obvious a device as described in claims 41 and 80. Specifically, Holmqvist fails to disclose or make obvious a device for removing a needle cap, in combination with all of the other elements of the claim, with where “first and second fasteners are configured to snap outwards … to engage different circumferential portions of said annular wall so as to secure said cover to said connector” and “each of said first and second fasteners defining cantilevered projections.” Holmqvist teaches a device (10; Fig. 1) for removing a needle cap (52; Fig. 4) with a cover (12; Fig. 2) and a connector (40) that are connected to one another via a protrusion (34; Fig. 3) and a groove (38). Although Holmqvist teaches different attachment mechanisms, such as the protrusions (44) of the connector (40) and the cut-out (46) of the cap (14), these elements fail to teach multiple fasteners that are cantilevered projections that snap outwards. In view of Ambrose, the cantilevered projections (34; Fig. 5) snap inwards to secure two elements together. Because a modification to teach cantilevered projections that snap outwards would require several modifications without motivation, it would not be obvious to a person of ordinary skill in the art to result in the claimed structure in view of Holmqvist and Ambrose. 
The closest prior art of record, Schader et al (US 2016/0296713), fails to disclose or make obvious a device as described in claims 41 and 80. Specifically, Schader fails to disclose or make obvious a device for removing a needle cap, in combination with all of the other elements of the claim, with where “first and second fasteners are configured to snap outwards … to engage different circumferential portions of said annular wall so as to secure said cover to said connector” and “each of said first and second fasteners defining cantilevered projections.” Schader teaches a cover (9; Fig. 1) that connects to a connector (8) to remove a needle cap (5) from an injection device (2). However, the connection between the cover (9) and the connector (8) uses cantilevered projections (13.1, 13.2) that snap inward to engage with abutment arms (12.1, 12.2) of the connector (8). In addition, Schader fails to 
As such, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed combination of elements as set forth in claims 41 and 80. Claims 42-52 are allowed for incorporating the above elements of the claims due to their respective dependencies on claim 41. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536. The examiner can normally be reached M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TASNIM MEHJABIN AHMED/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783